Motion to consolidate and dismiss appeals for failure timely to perfect denied and cross motions for extension of time to perfect denied. Memorandum: None of the appellants was assigned counsel by this Court. Both appeals therefore were required to be perfected within nine months of the date on the notices of appeal and were deemed abandoned and dismissed on December 22, 1996 (see, 22 NYCRR 1000.12 [b] [former 1000.3 (b) (2)]). We decline to exercise our discretion to convert the cross motions for extensions of time to perfect the appeals to motions to vacate the automatic dismissals because the order sought to be appealed is an intermediate order that is not appealable as of right (see, Family Ct Act § 1112 [a]), and leave to appeal is not warranted. Present—Pine, J. P., Lawton, Callahan, Doerr and Boehm, JJ.